IN THE SUPREME COURT OF PENNSYLVANIA
                          MIDDLE DISTRICT


BETHLEHEM AUTHORITY                :   No. 150 MAL 2022
                                   :
                                   :
                                   :   Petition for Allowance of Appeal
                                   :   from the Order of the
           v.                      :   Commonwealth Court
                                   :
THE ZONING HEARING BOARD OF PENN :
FOREST TOWNSHIP                    :
                                   :
PETITION OF: PENN FORREST TOWNSHIP :
                                   :

ATLANTIC WIND, LLC                :    No. 151 MAL 2022
                                  :
                                  :
           v.                     :    Petition for Allowance of Appeal
                                  :    from the Order of the
                                  :    Commonwealth Court
ZONING HEARING BOARD OF PENN      :
FOREST TOWNSHIP                   :
                                  :
PETITION OF: PENN FORREST TOWNSHIP:
                                  :

ATLANTIC WIND, LLC                 :   No. 152 MAL 2022
                                   :
                                   :
                                   :   Petition for Allowance of Appeal
                                   :   from the Order of the
           v.                      :   Commonwealth Court
                                   :
PENN FOREST TOWNSHIP ZONING        :
HEARING BOARD                      :
                                   :
PETITION OF: PENN FORREST TOWNSHIP :
                                   :
BETHLEHEM AUTHORITY               :            No. 153 MAL 2022
                                  :
                                  :
           v.                     :            Petition for Allowance of Appeal
                                  :            from the Order of the
                                  :            Commonwealth Court
PENN FOREST TOWNSHIP ZONING       :
HEARING BOARD                     :
                                  :
PETITION OF: PENN FORREST TOWNSHIP:
                                  :


                                     ORDER



PER CURIAM

     AND NOW, this 27th day of September, 2022, the Petition for Allowance of Appeal

is DENIED.




       [150 MAL 2022, 151 MAL 2022, 152 MAL 2022 and 153 MAL 2022] - 2